     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 1 of 9



John Morrison                           David C. Dinielli*
Robert Farris-Olsen                     Jim Knoepp*
MORRISON, SHERWOOD,                     Elizabeth Littrell*
WILSON, & DEOLA, PLLP                   SOUTHERN POVERTY LAW CENTER
401 N. Last Chance Gulch St.            400 Washington Avenue
Helena, MT 59601                        Montgomery, AL 36104
ph. (406) 442-3261                      ph. (334) 956-8200
fax (406) 443-7294                      fax (334) 956-8481
john@mswdlaw.com                        david.dinielli@splcenter.org
rfolsen@mswdlaw.com                     jim.knoepp@splcenter.org
Attorneys for Plaintiff Tanya Gersh     beth.littrell@splcenter.org
                                        Attorneys for Plaintiff Tanya Gersh
                                        *Admitted Pro Hac Vice

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               BRIEF IN SUPPORT OF MOTION
                                         FOR LEAVE TO FILE UNDER
ANDREW ANGLIN, publisher of the          SEAL
Daily Stormer,

       Defendant.


      Pursuant to Local Rule 5.2(b), Plaintiff moves for leave to file under seal

Exhibit C (Affidavit of Dr. John Douglas Muir), Exhibit D (Affidavit of Melissa

Hartman), Exhibit E (Affidavit of Tanya Gersh), and Exhibit H (Affidavit of Dale

Crosby Newman) in support of Plaintiff’s Motion for Default Judgement and

Request for an Evidentiary Hearing.



                                                                          Page 1
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 2 of 9



                               LEGAL STANDARD

      Courts have “recognize[d] a general right to inspect and copy public records

and documents, including judicial records and documents.” Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 597 (1978) (footnote omitted). But “access to judicial

records is not absolute.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178

(9th Cir. 2006). “[A] ‘strong presumption in favor of access’ is the starting point. Id.

(quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.

2003)). To overcome this presumption, a party must “articulate[] compelling reasons

supported by specific factual findings that outweigh the general history of access

and the public policies favoring disclosure.” Smith v. City of Billings, No. CV 13-

107-BLG-SEH, 2013 WL 5966665, at *2 (D. Mont. Nov. 7, 2013) (quoting

Kamakana, 447 F.3d at 1178–79). “[T]he Ninth Circuit requires a more

particularized showing of prejudice or harm to the parties[] in order to grant an

application file under seal.” Shultz Steel Co. v. Cont’l Cas. Co., No.

CV1408044RSWLASX, 2016 WL 1465315, at *2 (C.D. Cal. Apr. 14, 2016). Such

harm includes the use of documents as “a vehicle for improper purposes,” such as

“to gratify private spite, promote public scandal, circulate libelous statements, or

release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598).
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 3 of 9



                                    ARGUMENT

      Plaintiff seeks to file under seal affidavits from Exhibit C (Affidavit of Dr.

John Douglas Muir), Exhibit D (Affidavit of Melissa Hartman), Exhibit E (Affidavit

of Tanya Gersh), and Exhibit H (Affidavit of Dale Crosby Newman) because they

contain specific details about sensitive financial and medical information.


I.    Protecting Private Medical and Financial Information Is A Sufficient
      Compelling Interest To Justify Filing Under Seal.

      Protecting Plaintiff’s private medical and financial information, as well as

details about real estate transactions involving third parties unrelated to this lawsuit

are compelling interests that justify filing under seal. See Gotham Ins. Co. v.

Allegiance Benefit Plan Mgmt., Inc., No. CV 11-39-M-DWM, 2012 WL 12548979,

at *6 (D. Mont. Aug. 24, 2012) (granting motion for leave to file exhibits under seal

that contained personal and medical information); see also Reid v. Viacom Int’l Inc.,

No. 1:14-CV-1252-MHC, 2016 WL 4157208, at *4–5 (N.D. Ga. Jan. 25, 2016)

(holding that Plaintiff’s “legitimate privacy interests” in personal health information

and financial information “outweighs the public right of access” to that information).

Particularly, the need to protect medical privacy regarding “sensitive health

information, medical history, and treatment” is a compelling reason for sealing

records. Brodsky v. Baca, No. 314CV00641RCJWGC, 2015 WL 6962867, at *1 (D.

Nev. Nov. 10, 2015) (granting motion for leave to file under seal for exhibits that
      Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 4 of 9



contained sensitive medical information, sensitive health information, medical

history, and treatment records).

      Defendant’s modus operandi of weaponizing private information to harass

and terrorize his targets has created a particularly compelling reason for restricting

Defendant’s access to information in this case to protect Plaintiff’s privacy interests.

Additionally, Defendant’s past misconduct shows that there is a substantial risk that

court files might be used for improper purposes, like gratifying private spite. Each

of these Exhibits that Plaintiff seeks to file under seal has been designated as

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” pursuant to the

Protective Order in this action entered on March 27, 2019, which specifically applies

to “medical information concerning any individual” and “personally identifying

information.” (Dkt. No. 166, at 3). This designation was specifically crafted so that

Defendant and his followers could not use private information to further harass

Plaintiff and her family or other innocent third parties. Given Defendant’s continued

pattern of misconduct, specific information about Plaintiff’s medical treatment and

finances raises a significant risk of harm to Plaintiff.


II.   When Balancing With Plaintiff’s Privacy Interest, Filing Under Seal
      Would Not Substantially Limit Public Access to Information.

      Plaintiff seeks to limit specific medical and financial information, not all

information related to the merits of the case. Although “the common law right of
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 5 of 9



access promotes the ‘public interest in understanding’ the judicial process itself and

the ‘bases or explanations for a court’s decision,” Ctr. for Auto Safety v. Chrysler

Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016) (first quoting Foltz, 331 F.3d at

1135; then quoting Oliner v. Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014)),

filing the Exhibits under seal will not prevent the public from understanding the

judicial process because Plaintiff’s arguments and information about her basis for

damages can be accessed in Plaintiff’s Brief in Support of Plaintiff’s Motion for

Default Judgement. Cf. Music Grp. Macao Commercial Offshore Ltd. v. Foote, No.

14-CV-03078-JSC, 2015 WL 3993147, at *2 (N.D. Cal. June 30, 2015) (holding that

public interest in information identifying employees was minimal because the public

would have access to relevant information regarding the claim without the

identifying information). Accordingly, the public’s interest in access to specific and

private information regarding the medical and financial information within the

Exhibits is minimal because relevant information will publicly be accessible in the

publicly filed Brief in Support of Default Judgment as well as the evidentiary hearing

being sought.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that the Court grant

Plaintiff’s Motion for Leave to File Under Seal.

      DATED June 21, 2019.
Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 6 of 9



                                 /s/ Elizabeth Littrell
                                 Attorney for Plaintiff Tanya Gersh
                                 on behalf of all Attorneys for Plaintiff
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 7 of 9



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief complies with Local Rule 7.1(d)(2). It

contains 917 words, excluding the caption, certificates of service and compliance,

tables of contents and authorities.

                                          /s/ Elizabeth Littrell
                                          Attorney for Plaintiff Tanya Gersh
                                          on behalf of all Attorneys for Plaintiff
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 8 of 9



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was sent by U.S. mail

to Defendant at the following addresses identified by his former counsel in his

Motion to Withdraw:

      6827 N High Street, Suite 121,
      Worthington, Ohio 43085

      3827 N High Street, Suite 121,
      Worthington, Ohio 43085

      7407 Brandshire Ln. Apt. B,
      Dublin, Ohio 43017

      915 N High Street,
      Columbus, Ohio 43201

      I further certify that on this date the foregoing document was filed through the

Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
     Case 9:17-cv-00050-DLC-JCL Document 204 Filed 06/21/19 Page 9 of 9



      Attorney for Intervenor State of Montana

      Hannah E. Tokerud
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      hannah.tokerud@mt.gov
      Attorney for Intervenor State of Montana

on this 21st day of June, 2019.

                                        /s/ Elizabeth Littrell
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff
